
	
		II
		111th CONGRESS
		1st Session
		S. 1853
		IN THE SENATE OF THE UNITED STATES
		
			October 22, 2009
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the suspension of duty on mefenoxam
		  technical.
	
	
		1.Mefenoxam technical
			(a)In
			 generalHeading 9902.12.58 of the Harmonized Tariff Schedule of
			 the United States (relating to mefenoxam technical) is amended by striking the
			 date in the effective period column and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
